Citation Nr: 0503087	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-36 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer.  

2.  Entitlement to service connection for type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from February 1959 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In that determination, the RO denied 
the appellant's claims of entitlement to service connection 
for prostate cancer and type II diabetes mellitus, both 
claimed as related to exposure to herbicide agents in the 
Republic of Vietnam.  The appellant disagreed and this appeal 
ensued.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

VA treatment records indicate the appellant has been 
diagnosed with and treated for prostate cancer and type II 
(adult onset) diabetes mellitus.  The appellant makes two 
somewhat alternative allegations.  He maintains he served in 
Vietnam and there was exposed to herbicide agents, such as 
Agent Orange.  He also has asserted he served not in Vietnam, 
but in Thailand.  There he worked on aircraft that had flown 
over Vietnam.  For each activity, he suggests he was exposed 
to Agent Orange that is presumed to have caused his later-
diagnosed prostate cancer and diabetes mellitus.  

VA regulations pertaining to Agent Orange exposure, now 
expanded to include all herbicides used in Vietnam, provide 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
era and has a disease listed at 38 C.F.R. § 3.309(e) (2004), 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A "herbicide agent" is a chemical in 
an herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i) (2004).  "Service 
in the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  

As indicated above, a disease associated with exposure to 
certain herbicide agents listed in 38 C.F.R. § 3.309 (2004) 
will be considered to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a) (2004).  VA regulations provide that if a veteran 
was exposed to an herbicide agent during active military, 
naval, or air service, the following diseases shall be 
service- connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) (2004) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2004) are also satisfied: chloracne or other acneform 
disease consistent with chloracne; type II diabetes mellitus; 
Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancers of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma); and soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes the 
following: adult fibrosarcoma; dermato-fibrosarcoma 
protuberans; malignant fibrous histiocytoma; liposarcoma; 
leiomyosarcoma; epithelioid leiomyosarcoma (malignant 
leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; 
angiosarcoma (hemangiosarcoma and lymphangiosarcoma); 
proliferating (systemic) angioendotheliomatosis; malignant 
glomus tumor; malignant hemangiopericytoma; synovial sarcoma 
(malignant synovioma); malignant giant cell tumor of tendon 
sheath; malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas; 
malignant mesenchymoma; malignant granular cell tumor; 
alveolar soft part sarcoma; epithelioid sarcoma; clear cell 
sarcoma of tendons and aponeuroses; extraskeletal Ewing's 
sarcoma; congenital and infantile fibrosarcoma; malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e) (2004).  

The key question in this case is whether the evidence 
confirms the appellant served in Vietnam, for prostate cancer 
and type II diabetes mellitus are listed at 38 C.F.R. 
§ 3.309(e) (2004).  If he had qualifying service, then a 
relationship between his presumed exposure in service and his 
later diagnoses is provided by law.  

The service separation documents show the appellant served 
two enlistments in the United States Air Force.  The first, 
from February 1959 to February 1963, included an 11-month 
period of foreign service.  The second period, from February 
1963 to February 1967, showed no foreign service.  Neither 
document specifically indicated the foreign location where 
the appellant served, nor do they indicate that the appellant 
received the Vietnam Service or Campaign Medals or some other 
award or decoration that would suggest service in Vietnam.  
The service medical records, while for the most part silent 
as to where the appellant served, include an August 1964 
entry of "Screen records for TDY [temporary duty] to 
Vietnam".  This entry does not confirm that the appellant 
served in Vietnam, though it does raise that possibility and 
presents a question as to his assignments.  The service 
personnel records are not in the claims file, and must be 
obtained to properly evaluate the appellant's claims.  

The appellant should be given the opportunity to submit 
additional evidence and argument.  VA must ensure it fulfills 
its duty to notify the appellant of the evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The case is remanded to the RO via the AMC in 
Washington, D.C., for the following:  

1.  Send the veteran a new VCAA letter 
addressing service connection for both 
diabetes and prostate cancer, and 
requesting the veteran to "provide any 
evidence in [his] possession that 
pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).  

2.  Obtain from the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, the appellant's service 
personnel records, including all records 
of his assignments, whether permanent or 
temporary duty stations, TDY orders, and 
performance reviews.  Associate all 
documents obtained with the claims file.  

3.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the claims currently in 
appellate status.  If a benefit sought is 
not granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case, to 
include all pertinent law and 
regulations, and an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The appellant has the right to 
submit additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

